Exhibit 10.45

 

VORNADO REALTY TRUST 2002 OMNIBUS SHARE PLAN

NON-EMPLOYEE TRUSTEE RESTRICTED LTIP UNIT AGREEMENT

RESTRICTED LTIP UNIT AGREEMENT made as of date set forth on Schedule A hereto
between VORNADO REALTY TRUST, a Maryland real estate investment trust (the
“Company”), its subsidiary Vornado Realty L.P., a Delaware limited partnership
(the “Partnership”), and the trustee of the Company or listed on Schedule A (the
“Grantee”).

RECITALS

A.       In accordance with the Vornado Realty Trust 2002 Omnibus Share Plan, as
amended (the “Plan”), the Company desires in connection with the service of the
Grantee to the Company, to provide the Grantee with an opportunity to acquire
LTIP Units (as defined in the agreement of limited partnership of the
Partnership, as amended (the “Partnership Agreement”)) having the rights, voting
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption and conversion set forth herein, in the Plan and in
the Partnership Agreement, and thereby provide additional incentive for the
Grantee to promote the progress and success of the business of the Company, the
Partnership and its subsidiaries.

B.           Schedule A hereto sets forth certain significant details of the
LTIP Unit grant provided for herein and is incorporated herein by reference.
Capitalized terms used herein and not otherwise defined have the meanings
provided on Schedule A.

NOW, THEREFORE, the Company, the Partnership and the Grantee hereby agree as
follows:

AGREEMENT

1.            Grant of Restricted LTIP Units. On the terms and conditions set
forth below, as well as the terms and conditions of the Plan, the Company hereby
grants to the Grantee such number of LTIP Units as is set forth on Schedule A
(the “Restricted LTIP Units”).

2.            Vesting. The Restricted LTIP Units will vest immediately upon
grant, but be subject to such transfer restrictions as may be provided for under
Section 4 or on Schedule A.

3.            Certificates. Restricted LTIP Units may or may not be certificated
at the option of the Company

4.            Transfer Restrictions. None of the LTIP Units shall be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered (whether
voluntarily or involuntarily or by judgment, levy, attachment, garnishment or
other legal or equitable proceeding) (each such action a “Transfer”), or
redeemed in accordance with the Partnership Agreement  unless (i) such Transfer
is in compliance with all applicable securities laws (including, without
limitation, the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”) or an applicable exemption therefrom, including,
without limitation, the exemption provided by Rule 144 promulgated thereunder or
any successor rule), and (ii) such Transfer is in accordance with the applicable
terms and conditions of the Partnership Agreement. In addition to the foregoing,
unless otherwise provided on Schedule A, the Grantee hereby agrees that he or
she will not, without the prior written consent of the Board of Trustees of the
Company (which consent may be withheld in its sole discretion), directly or
indirectly convert, sell, offer, contract or grant an option to sell, loan,
pledge or otherwise Transfer any of the LTIP Units hereunder granted, during the
period of time beginning with the Grant Date and ending on the first business
date following the date that the Grantee ceases to be a trustee of the Company.
Any attempted Transfer of LTIP Units not in accordance with the terms and
conditions of this Section 4 shall be null and void, and the Partnership shall
not reflect on its records any change in record ownership of any LTIP Units as a
result of any such Transfer, and shall otherwise refuse to recognize any such
Transfer.

 

1

 

--------------------------------------------------------------------------------



The restrictions on Transfer provided for in this Section will also apply to
shares of Company’s common shares of beneficial interest, par value $0.04 per
share received upon redemption of or in exchange for LTIP Units or Class A Units
of the Partnership into which LTIP Units may have been converted.

5.            Tax Withholding. The Company has the right to withhold and/or to
delay delivery of Restricted LTIP Units until appropriate arrangements have been
made for payment of applicable withholding or other applicable taxes due at the
time the applicable portion of Restricted LTIP Units becomes includible in the
Grantee’s taxable income (the “Withholding Amount”). In the alternative, the
Company has the right to retain and cancel, or sell or otherwise dispose of such
number of Restricted LTIP Units as have a market value determined on the
applicable date, approximately equal to the Withholding Amount with any excess
proceeds being paid to Grantee.

6.            Certain Adjustments. If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or other transaction similar thereto, (ii) any stock dividend, stock
split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock, or other similar change in
the capital structure of the Company, or any extraordinary dividend or other
distribution to holders of Common Shares or Class A Units other than regular
cash dividends shall occur, or (iii) any other event shall occur that in each
case in the good faith judgment of the Committee necessitates action by way of
appropriate equitable adjustment in the terms of this Restricted LTIP Unit
Agreement, the Plan or the LTIP Units, then the Committee shall take such action
as it deems necessary to maintain the Grantee’s rights hereunder so that they
are substantially proportionate to the rights existing under this Agreement and
the terms of the LTIP Units prior to such event, including, without limitation:
(A) adjustments in the LTIP Units; and (B) substitution of other awards under
the Plan or otherwise.

7.            Notice. Any notice to be given to the Company shall be addressed
to the Secretary of the Company at 888 Seventh Avenue, New York, New York 10019
and any notice to be given the Grantee shall be addressed to the Grantee at the
Grantee’s address as it appears in the records of the Company, or at such other
address as the Company or the Grantee may hereafter designate in writing to the
other.

8.            Governing Law. This Restricted LTIP Unit Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Maryland, without references to principles of conflict of laws.

9.            Successors and Assigns. This Restricted LTIP Unit Agreement shall
be binding upon and inure to the benefit of the parties hereto and any
successors to the Company and any successors to the Grantee by will or the laws
of descent and distribution, but this Restricted Stock Agreement shall not
otherwise be assignable or otherwise subject to hypothecation by the Grantee.

10.          Severability. If, for any reason, any provision of this Restricted
LTIP Unit Agreement is held invalid, such invalidity shall not affect any other
provision of this Restricted LTIP Unit Agreement not so held invalid, and each
such other provision shall to the full extent consistent with law continue in
full force and effect. If any provision of this Restricted LTIP Unit Agreement
shall be held invalid in part, such invalidity shall in no way affect the rest
of such provision not held so invalid, and the rest of such provision, together
with all other provisions of this Restricted LTIP Unit Agreement, shall to the
full extent consistent with law continue in full force and effect.

11.          Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Restricted LTIP Unit Agreement.

12.          Counterparts. This Restricted LTIP Unit Agreement may be executed
in multiple counterparts with the same effect as if each of the signing parties
had signed the same document. All counterparts shall be construed together and
constitute the same instrument.

 

2

 

--------------------------------------------------------------------------------



13.          Miscellaneous. This Restricted LTIP Unit Agreement may not be
amended except in writing signed by the Company, the Partnership and the
Grantee. Notwithstanding the foregoing, this Restricted LTIP Unit Agreement
may be amended in writing signed only by the Company to: (a) correct any errors
or ambiguities in this Restricted LTIP Unit Agreement; and/or (b) to make such
changes that do not materially adversely affect the Grantee’s rights hereunder.
This grant shall in no way affect the Grantee’s participation or benefits under
any other plan or benefit program maintained or provided by the Company. In the
event of a conflict between this Restricted LTIP Unit Agreement and the Plan,
the Plan shall govern.

14.          Status as a Partner. As of the Grant Date, the Grantee shall be
admitted as a partner of the Partnership (unless previously admitted) with
beneficial ownership of the number of LTIP Units issued to the Grantee as of
such date pursuant to this Restricted LTIP Unit Agreement by: (A) signing and
delivering to the Partnership a copy of this Agreement; and (B) signing, as a
Limited Partner, and delivering to the Partnership a counterpart signature
page to the Partnership Agreement (attached hereto as Exhibit A) if not
previously done.

15.          Status of LTIP Units under the Plan. The LTIP Units are both issued
as equity securities of the Partnership and granted as awards under the Plan.
The Company will have the right at its option, as set forth in the Partnership
Agreement, to issue Common Shares in exchange for Class A Units into which LTIP
Units may have been converted pursuant to the Partnership Agreement, subject to
certain limitations set forth in the Partnership Agreement, and such Common
Shares, if issued, will be issued under the Plan. The Grantee must be eligible
to receive the LTIP Units in compliance with applicable federal and state
securities laws and to that effect is required to complete, execute and deliver
certain covenants, representations and warranties (attached as Exhibit B). The
Grantee acknowledges that the Grantee will have no right to approve or
disapprove such determination by the Company.

16.          Investment Representations; Registration. The Grantee hereby makes
the covenants, representations and warranties and set forth on Exhibit B
attached hereto. All of such covenants, warranties and representations shall
survive the execution and delivery of this Restricted LTIP Unit Agreement by the
Grantee. The Partnership will have no obligation to register under the
Securities Act any LTIP Units or any other securities issued pursuant to this
Restricted LTIP Unit Agreement or upon conversion or exchange of LTIP Units.

17.          Section 83(b) Election. In connection with this Restricted LTIP
Unit Agreement the Grantee hereby agrees to make an election to include in gross
income in the year of transfer the applicable LTIP Units pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, substantially in
the form attached hereto as Exhibit C and to supply the necessary information in
accordance with the regulations promulgated thereunder.

[signature page follows]

 

3

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Restricted LTIP Unit Agreement has been executed by the
parties hereto as of the date and year first above written or referenced.

 

 

 

 

VORNADO REALTY TRUST

(Registrant)

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

VORNADO REALTY L.P.

By:

Vornado Realty Trust, its general partner

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------



EXHIBIT A

(to be executed if party has not previously received LTIPs and been admitted as
an LP)

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Grantee, desiring to become one of the within named Limited Partners of
Vornado Realty L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Agreement of Limited Partnership, dated as of
October 20, 1997, of Vornado Realty L.P., as amended (the “Partnership
Agreement”). The Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement and further agrees as follows (where
the term “Limited Partner” refers to the Grantee:

1.            The Limited Partner hereby confirms that it has reviewed the terms
of the Partnership Agreement and affirms and agrees that it is bound by each of
the terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units.

2.            The Limited Partner hereby confirms that it is acquiring the
Partnership Units for its own account as principal, for investment and not with
a view to resale or distribution, and that the Partnership Units may not be
transferred or otherwise disposed of by the Limited Partner otherwise than in a
transaction pursuant to a registration statement filed by the Partnership (which
it has no obligation to file) or that is exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and all applicable state and foreign securities laws, and the General Partner
may refuse to transfer any Partnership Units as to which evidence of such
registration or exemption from registration satisfactory to the General Partner
is not provided to it, which evidence may include the requirement of a legal
opinion regarding the exemption from such registration. If the General Partner
delivers to the Limited Partner Common Shares of Beneficial Interest of the
General Partner (“Common Shares”) upon redemption of any Partnership Units, the
Common Shares will be acquired for the Limited Partner’s own account as
principal, for investment and not with a view to resale or distribution, and the
Common Shares may not be transferred or otherwise disposed of by the Limited
Partner otherwise than in a transaction pursuant to a registration statement
filed by the General Partner with respect to such Common Shares (which it has no
obligation under the Partnership Agreement to file) or that is exempt from the
registration requirements of the Securities Act and all applicable state and
foreign securities laws, and the General Partner may refuse to transfer any
Common Shares as to which evidence of such registration or exemption from such
registration satisfactory to the General Partner is not provided to it, which
evidence may include the requirement of a legal opinion regarding the exemption
from such registration.

3.            The Limited Partner hereby affirms that it has appointed the
General Partner, any Liquidator and authorized officers and attorneys-in-fact of
each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead, in accordance with Section 15.11 of
the Partnership Agreement, which section is hereby incorporated by reference.
The foregoing power of attorney is hereby declared to be irrevocable and a power
coupled with an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.

4.            The Limited Partner hereby confirms that, notwithstanding any
provisions of the Partnership Agreement to the contrary, the LTIP Units shall
not be redeemable by the Limited Partner pursuant to Section 8.6 of the
Partnership Agreement.

 

--------------------------------------------------------------------------------



A-1

 

5.            a.           The Limited Partner hereby irrevocably consents in
advance to any amendment to the Partnership Agreement, as may be recommended by
the General Partner, intended to avoid the Partnership being treated as a
publicly-traded partnership within the meaning of Section 7704 of the Internal
Revenue Code, including, without limitation, (x) any amendment to the provisions
of Section 8.6 of the Partnership Agreement intended to increase the waiting
period between the delivery of a Notice of Redemption and the Specified
Redemption Date and/or the Valuation Date to up to sixty (60) days or (y) any
other amendment to the Partnership Agreement intended to make the redemption and
transfer provisions, with respect to certain redemptions and transfers, more
similar to the provisions described in Treasury Regulations Section 1.7704-1(f).

b.            The Limited Partner hereby appoints the General Partner, any
Liquidator and authorized officers and attorneys-in-fact of each, and each of
those acting singly, in each case with full power of substitution, as its true
and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, to execute and deliver any amendment referred to in the
foregoing paragraph 5(a) on the Limited Partner’s behalf. The foregoing power of
attorney is hereby declared to be irrevocable and a power coupled with an
interest, and it shall survive and not be affected by the death, incompetency,
dissolution, disability, incapacity, bankruptcy or termination of the Limited
Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.

6.            The Limited Partner agrees that it will not transfer any interest
in the Partnership Units (x) through (i) a national, non-U.S., regional, local
or other securities exchange, (ii) PORTAL or (iii) an over-the-counter market
(including an interdealer quotation system that regularly disseminates firm buy
or sell quotations by identified brokers or dealers by electronic means or
otherwise) or (y) to or through (a) a person, such as a broker or dealer, that
makes a market in, or regularly quotes prices for, interests in the Partnership
or (b) a person that regularly makes available to the public (including
customers or subscribers) bid or offer quotes with respect to any interests in
the Partnership and stands ready to effect transactions at the quoted prices for
itself or on behalf of others.

7.            The Limited Partner acknowledges that the General Partner shall be
a third party beneficiary of the representations, covenants and agreements set
forth in Sections 4 and 6 hereof. The Limited Partner agrees that it will
transfer, whether by assignment or otherwise, Partnership Units only to the
General Partner or to transferees that provide the Partnership and the General
Partner with the representations and covenants set forth in Sections 4 and 6
hereof.

 

A-2

 

--------------------------------------------------------------------------------



8.            This Acceptance shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law.

 

 

 

 

 

 

 

 

 

 

Signature

Name:

 

 

Date:

 

________ __, 2008

 

 

 

A-3

 

--------------------------------------------------------------------------------



EXHIBIT B

 

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

The Grantee hereby represents, warrants and covenants as follows:

(a)          The Grantee has received and had an opportunity to review the
following documents (the “Background Documents”):

 

(i)

The Company’s latest Annual Report to Shareholders;

(ii)          The Company’s Proxy Statement for its most recent Annual Meeting
of Shareholders;

(iii)        The Company’s and the Partnership’s Reports on Form 10-K for the
fiscal year most recently ended;

(iv)         The Company’s and the Partnership’s Form 10-Q, if any, for the most
recently ended quarter filed by the Company or the Partnership with the
Securities and Exchange Commission since the filing of the Form 10-K described
in clause (iii) above;

(v)          Each of the Company’s and the Partnership’s Current Report(s) on
Form 8-K, if any, filed since the end of the fiscal year most recently ended for
which a Form 10-K has been filed by the Company or the Partnership;

 

(vi)

The Plan; and

(vii)       The Partnership’s Second Amended and Restated Agreement of Limited
Partnership, as amended.

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.

 

(b)

The Grantee hereby represents and warrants that

(i)           The Grantee either (A) is an “accredited investor” as defined in
Rule 501(a) under the Securities Act of 1933, as amended (the “Securities Act”),
or (B) by reason of the business and financial experience of the Grantee,
together with the business and financial experience of those persons, if any,
retained by the Grantee to represent or advise him with respect to the grant to
him of LTIP Units, the potential conversion of LTIP Units into Class A Units of
the Partnership (“Common Units”) and the potential redemption of such Common
Units for the Company’s Common Shares

(“REIT Shares”), has such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that the
Grantee (I) is capable of evaluating the merits and risks of an investment in
the Partnership and potential investment in the Company and of making an
informed investment decision, (II) is capable of protecting his own interest or
has engaged representatives or advisors to assist him in protecting his
interests, and (III) is capable of bearing the economic risk of such investment.

 

B-1

 

--------------------------------------------------------------------------------



(ii)          The Grantee understands that (A) the Grantee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of LTIP Units
may become subject, to his particular situation; (B) the Grantee has not
received or relied upon business or tax advice from the Company, the Partnership
or any of their respective employees, agents, consultants or advisors, in their
capacity as such; (C) the Grantee provides services to the Company or the
Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his receipt of LTIP Units, which were requested by the Grantee
have been made available or delivered to the Grantee. The Grantee has had an
opportunity to ask questions of and receive answers from the Partnership and the
Company, or from a person or persons acting on their behalf, concerning the
terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company.

(iii)        The LTIP Units to be issued, the Common Units issuable upon
conversion of the LTIP Units and any REIT Shares issued in connection with the
redemption of any such Common Units will be acquired for the account of the
Grantee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the Grantee’s
right (subject to the terms of the LTIP Units, the Stock Plan and this
Agreement) at all times to sell or otherwise dispose of all or any part of his
LTIP Units, Common Units or REIT Shares in compliance with the Securities Act,
and applicable state securities laws, and subject, nevertheless, to the
disposition of his assets being at all times within his control.

(iv)         The Grantee acknowledges that (A) neither the LTIP Units to be
issued, nor the Common Units issuable upon conversion of the LTIP Units, have
been registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and Common Units
and (E) neither the Partnership nor the Company has any obligation or intention
to register such LTIP Units or the Common Units issuable upon conversion of the
LTIP Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the Common Units
for REIT Shares, the Company may issue such REIT Shares under the Stock Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that

B-2

 

--------------------------------------------------------------------------------



(I) the Grantee is eligible to receive such REIT Shares under the Stock Plan at
the time of such issuance, (II) the Company has filed a Form S-8 Registration
Statement with the Securities and Exchange Commission registering the issuance
of such REIT Shares and (III) such Form S-8 is effective at the time of the
issuance of such REIT Shares. The Grantee hereby acknowledges that because of
the restrictions on transfer or assignment of such LTIP Units acquired hereby
and the Common Units issuable upon conversion of the LTIP Units which are set
forth in the Partnership Agreement or this Agreement, the Grantee may have to
bear the economic risk of his ownership of the LTIP Units acquired hereby and
the Common Units issuable upon conversion of the LTIP Units for an indefinite
period of time.

(v)          The Grantee has determined that the LTIP Units are a suitable
investment for the Grantee.

(vi)         No representations or warranties have been made to the Grantee by
the Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in paragraph (b) above.

(c)          So long as the Grantee holds any LTIP Units, the Grantee shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Code, applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.

(d)          The Grantee hereby agrees to make an election under
Section 83(b) of the Code with respect to the LTIP Units awarded hereunder, and
has delivered with this Agreement a completed, executed copy of the election
form attached hereto as Exhibit C. The Grantee agrees to file the election (or
to permit the Partnership to file such election on the Grantee’s behalf) within
thirty (30) days after the award of the LTIP Units hereunder with the IRS
Service Center at which such Grantee files his personal income tax returns, and
to file a copy of such election with the Grantee’s U.S. federal income tax
return for the taxable year in which the LTIP Units are awarded to the Grantee.

(e)          The address set forth on the signature page of this Agreement is
the address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.

 

B-3

 

--------------------------------------------------------------------------------



EXHIBIT C

 

C-1

 

--------------------------------------------------------------------------------



SCHEDULE A TO RESTRICTED LTIP UNIT AGREEMENT

(Terms being defined are in quotation marks.)

Date of Restricted LTIP Unit Agreement:

As of

 

 

Name of Grantee:

 

 

 

Number of LTIP Units Subject to Grant:

 

 

 

Grant Date:

 

 

 

Additional Matters:

 

 

 

 

 

 

Initials of Company representative: ________

Initials of Grantee: ________

 

C-2

 

 